Citation Nr: 1533845	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-40 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent (excluding period(s) of temporary total rating(s)) for service-connected lumbar spondylolisthesis with disc herniation of L2 through S1 (hereinafter, "lumbar spine disorder.").

2.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity.

4.  Entitlement to an extraschedular rating for right ear hearing loss.

5.  Entitlement to an extraschedular rating for tinnitus.

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1956 to August 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in May 2008, January 2010, and September 2010, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By the May 2008 rating decision, the RO effectuated a March 2008 Board decision's grant of service connection for a low back disorder.  The RO assigned an initial rating of 20 percent for the service-connected lumbar spine disorder, effective from January 28, 2002.  The Veteran appealed, contending, in part, that a higher rating was warranted.  It does not appear he disagreed with the effective date assigned for the establishment of service connection. The Board also observes that a June 2011 decision review officer (DRO) decision assigned a temporary total rating for the service-connected lumbar spine disorder pursuant to 38 C.F.R. § 4.30, and effective from February 8, 2011.  The 20 percent rating was restored effective from May 1, 2011.

The January 2010 rating decision, in pertinent part, established separate ratings of 10 percent for lumbar radiculopathy of the right and left lower extremities.  Further, this decision also denied the Veteran's TDIU claim.  

The September 2010 rating decision established service connection for right ear hearing loss and tinnitus, both evaluated as 10 percent disabling effective from January 25, 2010.  

In a January 2013 decision, the Board, in pertinent part, denied schedular ratings in excess of 10 percent for right ear hearing loss and tinnitus, and remanded the issues of extraschedular ratings for those disabilities, as well as the other issues listed on the first page of this document.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that another remand is required with respect to the Veteran's claims for higher ratings for his service-connected lumbar spine with lumbar radiculopathy of the right and left lower extremities, as well as his claim of entitlement to a TDIU.  Accordingly, these claims are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran's right ear hearing loss disability or tinnitus presents an exceptional or unusual disability picture.

2.  The most probative evidence of record is against a finding that the Veteran's right ear hearing loss disability or tinnitus has caused marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 

3.  The most probative evidence of record is against a finding that the combined effect of the Veteran's service-connected right ear hearing loss disability and tinnitus is an exceptional circumstance which warrants referral for extra-schedular consideration.


CONCLUSION OF LAW

The criteria for referral for extraschedular consideration for right ear hearing loss and/or tinnitus have not been met.  38 U.S.C.A. § 501(a), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Regarding the Veteran's claims for extraschedular ratings for right ear hearing loss and tinnitus, the appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for the disabilities on appeal.  Once service connection is granted, the claim is substantiated, and additional section 5103(a) notice is not required. 

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file. 

VA audiologic examinations were conducted in May 2010 and January 2014, and a social and industrial survey was completed in March 2014.  The record does not reflect that these examinations are inadequate for rating purposes as the examiners are shown to have considered the Veteran's contentions, and included opinions as to the functional effects of this disabilities as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Extraschedular Ratings for Right Ear Hearing Loss and Tinnitus

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The May 2010 VA examination report indicates that the Veteran's occupational functioning is significantly impacted by hearing loss and tinnitus.  Specifically, he has decreased concentration, impaired social interactions, and decreased hearing. 

Based on this examination, the Board remanded the issues of extraschedular ratings for additional development.  

The January 2014 VA examination report stated that the Veteran had tremendous difficulty with speech discrimination on his right side and with sound localization, and that his tinnitus was getting worse and was very bothersome.

A VA social and industrial survey was completed in March 2014.  The licensed master of social work who conducted the survey listed all of the Veteran's service connected disabilities, including impaired hearing and tinnitus.  Although the social worker discussed in detail her 120 minute interview with the Veteran, not once did she not any observation of difficulty on the Veteran's part with hearing or understanding.  Rather, the Veteran was described as cooperative, alert, and oriented during the interview, and he was "able to fully process and respond to questions that were being ask[ed]."  The social worker stated that the Veteran decided to close his diamond and gem business solely due to financial difficulties.  The social worker further noted that the Veteran now worked from his apartment in the capacity of a consultant advising his son with his business.  

The applicable schedular criteria contemplate decreased hearing which evaluates puretone threshold average and speech discrimination which is the ability to distinguish between sounds and voices.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board notes the Veteran is not service connected for left ear hearing loss, and that his left ear hearing was described as normal on the VA audiological testing in May 2010 and January 2014.  By including 38 C.F.R. § 3.383, the rating schedule expressly considers for times when although only one ear is service-connected, it is so profoundly severe that both ears should be considered as service-connected to afford a Veteran justice and "correct a long-standing inequity in compensating veterans with paired organ hearing loss compared with the way VA compensates involvement of a veteran's other paired organs".  See 69 Fed. Reg. 48148 (changing the special provision 38 C.F.R. § 3.383 from requiring total deafness in the service-connected ear with total deafness in the non-service-connected ear to authorize payment if the service-connected ear is compensable to a degree of 10 percent or more and hearing loss meeting the criteria of 38 C.F.R. § 3.385 in the non-service-connected ear).  As the criteria consider the Veteran's level of hearing impairment, provide for times when the non-service-connected ear will be treated as service-connected in light of the extreme level of deafness of the service-connected ear, and also provide for exceptional patterns of impairment that may not accurately reflect the presence of environmental noise, the rating criteria appear adequate.  

The Board further notes that the VA examinations address the functional effects of the Veteran's hearing loss and tinnitus by noting the Veteran's complaints of decreased concentration, impaired social interactions, and difficulty with speech discrimination.  See Martinak v. Nicholson¸21 Vet. App. 447, 455 (2007).  

To the extent that the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology, the Board must consider whether the Veteran's right ear hearing loss and tinnitus result in marked interference with employment or frequent periods of hospitalization.  

The Board finds the report of the social and industrial survey to be the most probative on that question.  As noted above, the social worker did not describe any difficulty with the Veteran's communication or understanding during the course of a two-hour interview, and did not describe any relationship between his service connected right ear hearing loss and/or tinnitus and his decision to close his business.  The social worker noted that the Veteran did not appear to suffer from any functional loss or impairment from his disabilities as he reported being able to start, operate, and oversee his own diamond and gem business and continued to do so until he decided to close the business solely due to financial difficulties.  The social worker also added that the Veteran reported working from his apartment currently as a consultant, helping his son to build his business.  This evidence is persuasively against a finding of marked interference with employment due to right ear hearing loss or tinnitus.  Further, the record does not contain any evidence of frequent hospitalization due to right ear hearing loss or tinnitus.

For these reasons, the Board finds that referral for consideration of an extraschedular evaluation for right ear hearing loss and/or tinnitus is not warranted.  Additionally, the evidence does not suggest the hearing loss of the right ear and tinnitus combine to result in any unique or unusual level of impairment outside of that contemplated by the schedular criteria.  See Johnson, 762 F.3d at 1366.  The most persuasive evidence of record does not suggest that they operate in concert to create such an exceptional circumstance to render the schedular rating criteria inadequate, particularly given the social worker's observation that the Veteran had no problems communicating during an extensive interview and his own admission that the only reason he stopped working was because of financial issues.  Id.  

Therefore, the Board also finds that referral for extraschedular consideration for either the right ear hearing loss or tinnitus is not warranted under Johnson.  As a preponderance of the evidence is against the awards of additional increased ratings on an extraschedular basis for the Veteran's right ear hearing loss and tinnitus, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Referral of the Veteran's right ear hearing loss disability for consideration of an extraschedular rating is denied. 

Referral of the Veteran's tinnitus disability for consideration of an extraschedular rating is denied. 


REMAND

The Veteran's representative has requested that the case be remanded for the RO to consider argument and evidence, including a private medical opinion, submitted between the April 2014 supplemental statement of the case (SSOC) and the September 2014 SSOC that was not addressed in the September 2014 SSOC.  The Board has examined this evidence and finds it pertinent to the issues of higher ratings for lumbar spine with lumbar radiculopathy of the right and left lower extremities, as well as for TDIU.  

In this regard, the previous remand noted that the matters of rating the Veteran's bilateral lower extremity neuropathy and his lumbar spine disability are part and parcel of the same increased rating claim.  As such, because the Board has determined that the bilateral lower extremity neuropathy must be evaluated by the RO in the first instance for the time period prior to February 2009, the Board cannot at this time evaluate the lumbar spine disability since the rating assigned for the lumbar spine disability is impacted by the ratings assigned for the bilateral lower extremity neuropathy.  (Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25) § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Note (6), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Therefore, the Board directed that the RO address the complete manifestations of the Veteran's lumbar spine disability from the date of his January 28, 2002 claim, to include evaluating the bilateral lower extremity neuropathy, and determine the appropriate rating or ratings to be assigned under the old and new rating criteria for evaluating the lumbar spine.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issue of an increased rating for the Veteran's service-connected lumbar spine with radiculopathy for the period from January 28, 2002 to present.  The Veteran's bilateral lower extremity neuropathy must be considered in evaluating the overall disability.  Also, adjudicate the issue of entitlement to TDIU.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished an SSOC that includes consideration of all evidence and argument submitted on the Veteran's behalf subsequent to the April 2014 SSOC.  The case should then be returned to the Board for further appellate consideration, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


